Citation Nr: 1045138	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-19 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a compensable rating for left ear hearing 
loss.
 

REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from May 1955 to May 1958.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a rating decision of the Hartford, Connecticut Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In March 2010, the Veteran testified during a Board 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  The case was 
remanded in July 2010 and has now been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.   The audiometric test results of record establish that the 
Veteran does not have hearing loss in the right ear to an extent 
recognized as a disability for VA purposes.    

2.  The Veteran has Level I hearing acuity in the left ear and in 
the absence of bilateral deafness is found to have Level I 
hearing in the non-service connected right ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss are not met.  38 C.F.R. §§ 1101, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for a compensable rating for left ear hearing 
loss are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (Code) 6100 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide;  and (3) that the claimant is expected to 
provide.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating 
cases, a claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating criteria 
for all higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

The Board notes that the Veteran's claim for increase for left 
ear hearing loss arises from an appeal of the initial evaluation 
following the grant of service connection.  Courts have held that 
once service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under the VCAA in relation to the 
claim for increase.

Regarding the claim for service connection for right ear hearing 
loss, in a November 2007 pre-rating letter, the RO provided 
notice to the Veteran regarding what information and evidence was 
needed to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
Additionally, the letter provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.   Hence, the 
November 2007 letter-which meets Pelegrini's and 
Dingess/Hartman's content of notice requirements-also meets the 
VCAA's timing of notice requirement.   

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the claims.  Pertinent medical evidence associated with the 
claims file consists of VA treatment records, private treatment 
records and the report of VA audiological evaluations.  Also of 
record and considered in connection with the appeal is the 
transcript of the March 2010 Board hearing, along with various 
written statements provided by the Veteran and by his 
representative on his behalf.  The Board notes that the Veteran's 
service treatment records are unavailable for review.  However, 
the Board finds that the Veteran is not prejudiced by the 
unavailability of these records as his claim for service 
connection is being denied due to a lack of evidence of a current 
right ear hearing loss disability, a factor on which the service 
treatment records (from the mid to late 1950s) can have no 
bearing.  Similarly, the records also have no bearing on the 
claim for increase for service connected left ear hearing loss as 
this claim is being denied based on current findings of the 
degree of the Veteran's left ear hearing loss.  The Board finds 
that no further RO action, prior to appellate consideration of 
either of these claims, is required.  

II.  Factual Background

A report from United Technologies shows that the Veteran's 
hearing was tested 14 times during the time frame between August 
1970 and June 1998.  None of the tests show a disabling level of 
right ear hearing loss by VA standards.

A January 2008 VA otolaryngological consultation report reflects 
that the Veteran was seen for an initial audiological evaluation.  
He reported a history of pure tone testing revealing moderately 
severe to severe sensorineural hearing loss above 2000 hertz in 
the left ear and a mild sensorineural hearing loss above 4000 
hertz in the right ear.      

A February 2008 VA audiology note shows that the Veteran was seen 
for a hearing aid evaluation.  It was noted that he was a very 
borderline candidate for amplification on the left and was not a 
candidate for amplification on the right.

On March 2008 VA audiological evaluation, audiometry revealed 
that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
20
20
LEFT
5
10
15
60
75

The average puretone thresholds were 16 decibels, right ear, and 
40 decibels, left ear.  Speech audiometry revealed that speech 
recognition was 96 percent in the right ear and 92 percent in the 
left ear.  The diagnoses were hearing within normal limits from 
500 to 4000 hertz in the right ear and a moderately severe to 
severe sensorineural hearing loss from 3000 to 4000 hertz in the 
left ear.  The Veteran indicated that he had noise exposure in 
service due to weapons noise and that he did not use hearing 
protection.  He also indicated that he had post-service noise 
exposure while working as a machinist but he always used hearing 
protection at work. 

An April 2008 VA audiological progress note shows that the 
Veteran was fitted for a left ear hearing aid.  A subsequent July 
2008 progress note shows that the hearing aid was checked as the 
Veteran complained of insufficient gain in hearing from the 
device.  The hearing aid covers were changed as they were 
becoming dirty and the aid was reprogrammed to a more comfortable 
listening level.  

December 2008 private audiological  testing was not certified for 
VA rating purposes but appeared to show hearing threshold 
findings similar to the March 2008 VA audiological evaluation.  
Defective hearing in the right ear for VA purposes was not shown.

During his March 2010 Board hearing, the Veteran indicated that 
during service he served in the 1st Armored Division and 
eventually became a tank commander.  For about six months of a 
twelve month period, he was in the tank, sitting on the left side 
of the top gun day and night without ear protection.  The Veteran 
noted that he had to go to sick call twice during this time frame 
due to hearing problems.  

After service, he had a hearing test for work in 1958 where they 
only noticed hearing loss in the left ear.  The Veteran reported 
that he currently had difficulty understanding people in the 
setting of a group conversation.  He noted that he had a hearing 
aid for the left ear and that he was told that his hearing was 
not bad enough in the right ear to warrant a hearing aid.  

On July 2010 VA audiological evaluation, audiometry revealed that 
puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
30
LEFT
5
15
20
65
75

The average puretone thresholds were 21 decibels, right ear, and 
44 decibels, left ear.  Speech audiometry revealed that speech 
recognition was 96 percent in the right ear and 94 percent in the 
left ear.  The diagnoses were hearing within normal limits from 
500 to 3000 hertz in the right ear, with a mild sensorineural 
hearing loss at 4000 hertz, and hearing within normal limits from 
500 hertz to 2000 hertz in the left ear, with a moderately severe 
to severe sensorineural hearing loss from 3000 hertz to 4000 
hertz.  The audiologist found that it was at least as likely as 
not that the Veteran's hearing loss in both ears began as a 
result of his history of noise exposure in service as there was 
no audiological information in his claims file from his time in 
service.  

III.  Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).  

Certain listed, chronic disabilities, including sensorineural 
hearing loss are presumed to have been incurred in service if 
they become manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  

Disability ratings are determined by application of a schedule of 
ratings, based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4. 
 
Ratings for hearing impairment are determined under the criteria 
in 38 C.F.R. 
§§ 4.85, 4.86.  The rating schedule provides a table (Table VI) 
to determine a Roman numeral designation (I through XI) for 
hearing impairment, based on testing (by a state-licensed 
audiologist) including puretone thresholds and speech 
discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where 
there is an exceptional pattern of hearing impairment (as defined 
in 38 C.F.R. § 4.86), the numeric designation may also be derived 
based solely on puretone threshold testing (Table VIA).  Table 
VII is used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each ear.  
If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
non-service connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, (unless certain 
conditions are met, which are not applicable here).  See 
38 C.F.R. §§ 3.383, 4.85.  Ratings for hearing impairment are 
derived by a mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as 'staged ratings,' whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, 
that staged ratings are not warranted here, as the degree of 
impairment due to the Veteran's hearing has not varied 
significantly during the appeal period. 
 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b). 
 
When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990). 

IV.  Analysis

A.  Service Connection for Right Ear Hearing Loss

In the instant case, the post-service, audiometric testing 
results of record establish that the Veteran does not have right 
ear hearing loss to an extent recognized as a disability for VA 
purposes.  See 38 C.F.R. § 3.385.  In this regard, neither the 
July 2010 VA audiological evaluation results, nor the earlier 
March 2008 VA audiological evaluation results show right ear 
hearing thresholds or speech recognition impairment severe enough 
to qualify as a VA hearing loss disability.  Similarly, the 
December 2008 private audiological findings and also the much 
earlier findings from United Technologies also do not demonstrate 
such level of hearing loss.   

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where, as here, competent evidence establishes 
that the Veteran does not have a right ear hearing loss 
disability, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the claim 
for service connection for right ear hearing loss must be denied 
because the first essential criterion for a grant of service 
connection-competent evidence of the currently claimed 
disability-has not been met.

The Board notes that conducting the necessary testing to 
establish hearing loss to an extent recognized as a disability 
for VA purposes is a matter within the province of trained 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  Thus, as laypersons, neither the Veteran, nor his 
representative, has the appropriate training or expertise to 
render a probative (persuasive) opinion on such a matter. See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  
Hence, their lay assertions have no probative value as to whether 
the Veteran has a current right ear hearing loss by VA standards.

For the foregoing reasons, the claim for service connection for 
right ear hearing loss must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the- doubt doctrine.  However, as 
the preponderance of the competent, probative evidence weighs 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

B.  Compensable rating for left ear hearing loss

Mechanical application of the Rating Schedule to the most recent 
VA audiometric findings in July 2010 results in assignment of a 
noncompensable rating as at that time, the average puretone 
threshold for the Veteran's left ear was 44 decibels and left ear 
speech recognition was 94 percent.  Under 38 C.F.R. § 4.85, Table 
VI, such hearing acuity is characterized as Level I.  
Additionally, the Veteran's non-service connected right ear 
hearing acuity must also be characterized as Level I.  See 
38 C.F.R. § 3.383, 4.86.  Thus, under 38 C.F.R. § 4.85, Table 
VII, where there is Level I hearing in both ears, a 0 percent 
rating is to be assigned (under Code 6100).  Notably, the 
previous March 2008 VA left ear audiometric findings also show 
level I left ear hearing (i.e. a puretone threshold average of 40 
decibels and speech recognition of 92 percent) and thus, also 
cannot form the basis for the assignment of a compensable rating.  
Additionally, although the December 2008 private audiological 
evaluation was not certified for rating purposes, it generally 
shows left ear hearing thresholds similar to those from March 
2008.  Thus, during the rating period there is no basis for 
assigning a compensable rating under the criteria contained in 
Table VII.   
 
Further, as an unusual pattern of hearing as defined in 38 C.F.R. 
§ 4.86 is not shown, a rating based on puretone thresholds alone 
is not warranted.  Audiometric testing results are dispositive 
evidence in a claim regarding the schedular rating of hearing 
loss disability.  Lendenmann, 3 Vet. App. 345 (1992).  
Consequently, a schedular compensable rating for left ear hearing 
loss is not warranted.  
 
The Board has also considered whether an extraschedular rating 
for left ear hearing loss is warranted.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
38 C.F.R. § 3.321; Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  

In this case, the schedular evaluation in this case is not shown 
to be inadequate.  An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
disability at issue, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disability. Moreover, the 
evidence does not demonstrate other related factors such as 
frequent hospitalization or marked interference with 
employability due to the left ear hearing loss.  Thus, as the 
applicable rating criteria are adequate and these additional 
factors are not present, referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321.  
While he has reported some difficulty hearing in a room with a 
number of people, it is not shown that he has experienced any 
work impairment, nor does this contention otherwise raise a basis 
for an extraschedular rating.


ORDER

Service connection for right ear hearing loss is denied.

A compensable rating for left ear hearing loss is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


